CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 UNAUDITED CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION CONDENSED CONSOLIDATED INTERIM STATEMENTS OF LOSS CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS In accordance with National Instrument 51-102, the Company discloses that its external auditors have not reviewed the accompanying condensed consolidated interim financial statements, notes to the condensed consolidated interim financial statements and the related Management’s Discussion and Analysis. CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited) May 31, August 31, September 1, ASSETS CURRENT Cash and cash equivalents $ $ $ Restricted cash - Accounts receivable (Note 4) Marketable securities - - Prepaid agency fees Other prepaid expenses and other assets Inventory TOTAL CURRENT ASSETS DUE FROM RELATED PARTIES (Note 21) PROPERTYAND EQUIPMENT (Note 5) INTANGIBLE ASSETS (Notes 6 & 8) GOODWILL (Notes 7 & 8) DEFERRED OFFERING COSTS (Note 9) - - DEFERRED INCOME TAX ASSETS (Note 16) TOTAL ASSETS $ $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities (Note 10) $ $ $ Income taxes payable Deferred educational revenue Current portion of finance lease obligations Current portion of long-term debt (Note 11) Due to related parties (Note 21) TOTAL CURRENT LIABILITIES DEFERRED INCOME TAX LIABILITIES (Note 16) FINANCE LEASE OBLIGATIONS LONG-TERM DEBT (Note 11) TOTAL LIABILITIES EQUITY SHARE CAPITAL (Note 12) RESERVES DEFICIT ) ) ) ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) ) - TOTAL SHAREHOLDERS’ EQUITY ATTRIBUTABLE TO CIBT EDUCATION GROUP INC. SHAREHOLDERS NON-CONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ $ SUBSEQUENT EVENT (Note 24) Approved on behalf of the Board: “Toby Chu” “Troy Rice” Toby Chu, Chief Executive Officer & Director Troy Rice, Director The accompanying notes are an integral part of these condensed consolidated interim financial statements CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF LOSS (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, REVENUES Educational $ Design and advertising DIRECT COSTS Educational Agency fees Design and advertising OTHER EXPENSES General and administrative (Note 19) Amortization of property, equipment and intangible assets Stock-based payments Business development costs ) INTEREST AND OTHER INCOME FOREIGN EXCHANGE GAIN (LOSS) ) INTEREST ON LONG-TERM DEBT ) GAIN (LOSS) ON DISPOSAL OF ASSETS SALES TAX RECOVERY (Note 15) - - IMPAIRMENT OF INTANGIBLE ASSETS AND GOODWILL (Notes 7 & 8) - ) - ) WRITE-OFF OF DEFERRED OFFERING COSTS (Note 9) - ) - ) LOSS BEFORE INCOME TAXES ) INCOME TAX (Note 16) Current income tax recovery (expense) Deferredincome tax recovery ) NET LOSS $ ) $ ) $ ) $ ) ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) $ ) $ ) Non-controlling interests $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic Diluted The accompanying notes are an integral part of these condensed consolidated interim financial statements CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE LOSS: Unrealized foreign exchange translation adjustment ) $ ) $ ) $ ) $ ) ATTRIBUTABLE TO: CIBT Education Group Inc. shareholders $ ) $ ) $ ) $ ) Non-controlling interests $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated interim financial statements CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Share Capital Reserves Other Number of Share- Comprehensive Total Non- Common Dollar Based Treasury Income Shareholders’ Controlling Total Shares Amount Warrants Payments Shares (Loss) Deficit Equity Interests Equity Balance, September 1, 2010 $ ) $ - $ ) $ $ $ Unrealized translation adjustments - ) - ) ) ) Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Purchase of treasury shares - ) - - ) - ) Balance, May 31, 2011 ) ) ) Unrealized translation adjustments - Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Shares and warrants issued for private placement, net of issue costs of $10,050 - Fair value of agent’s warrants for private placement - ) - Balance, August 31, 2011 ) ) ) Unrealized translation adjustments - Net income (loss) for the period - ) Share-based payments - Payments to non-controlling interests - ) ) Purchase of treasury shares - ) - - ) - ) Balance, May 31, 2012 $ ) $ $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements CIBT EDUCATION GROUP INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited) 3 Months Ended May 31, 3 Months Ended May 31, 9 Months Ended May 31, 9 Months Ended May 31, CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Net (loss) income $ ) $ ) $ ) $ ) Adjusted for items not involving cash: - amortization of property, equipment and intangible assets - stock-based payments - deferred income tax recovery ) - loss (gain) on disposal of assets ) - impairment of intangible assets and goodwill - - - write-off of deferred offering costs - - ) ) ) Net changes in non-cash working capital items (Note 20) ) ) NET CASH FROM (USED IN) OPERATING ACTIVITIES ) ) CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Purchases of property and equipment ) Acquisition of business assets - - ) ) Acquisition of intangible assets ) - ) - NET CASH FROM (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Proceeds from issuance of shares - - - Treasury share transactions ) Advances from related parties ) Non-controlling interest draws ) Finance lease obligation repayments ) Loan principal repayments ) Deferred offering costs - - ) NET CASH FROM (USED IN) FINANCING ACTIVITIES ) EFFECTS OF EXCHANGE RATE CHANGES ON CASH ) NET INCREASE (DECREASE) IN CASH ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ The accompanying notes are an integral part of these condensed consolidated interim financial statements CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS May 31, 2012 (Unaudited) NOTE 1 – NATURE OF OPERATIONS Nature of operations CIBT Education Group Inc. (the “Company”) is an educational management organization headquartered in Vancouver, British Columbia, Canada.The Company’s current business operations include education and media communications.The Company currently has four principal business units/segments, being CIBT School of Business & Technology Corp. (“CIBT”), Sprott-Shaw Degree College Corp. (“SSDC”), KGIC Language College Corp. (“KGIC”), and IRIX Design Group Inc. (“IRIX”).The Company’s education business is conducted through CIBT and its subsidiaries in Asia, and through SSDC and KGIC in Canada.The Company operates its media communications business through IRIX and its subsidiaries.IRIX is based in Canada with representatives in Hong Kong and the United States. The head office, principal address, and registered and records office of the Company are located at Suite 1200, 777 West Broadway, Vancouver, British Columbia, Canada. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES Basis of preparation and statement of compliance These condensed consolidated interim financial statements are unaudited and have been prepared in accordance with International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB), and include the significant accounting policies as described in Note 2.Those accounting policies are based on the IFRS and International Financial Reporting Interpretations Committee (IFRIC) interpretations that the Company expects to be applicable at that time.The policies set out below are consistently applied to all the periods presented unless otherwise noted below. As these interim financial statements represent the Company’s initial presentation of its results and financial position under IFRS, they were prepared in accordance with IAS 34, Interim Financial Reporting and by IFRS 1, First-time Adoption of IFRS as discussed in Note 23. Comparative figures in the financial statements have been restated to consistently apply the same IFRS. Detailed disclosures of the effects of transition to IFRS from Canadian GAAP can be found in Note 23.Items included in this note are reconciliations and descriptions of the effect of the transition from Canadian GAAP to IFRS on equity, earnings and comprehensive income, IFRS 1 exemptions and elections applied, an explanation of the transition to IFRS, details of significant changes in accounting policies, and presentation reclassifications. These financial statements were prepared on a going-concern basis, under the historical cost convention, as modified by financial assets and financial liabilities recorded at fair value through profit or loss. The financial statements were approved by the Company’s Board of Directors and authorized for issue on July 11, 2012. Principles of consolidation The consolidated financial statements include the financial statements of the Company and all its majority-owned subsidiaries.All significant intercompany transactions and balances have been eliminated on consolidation. Significant accounting judgements and key sources of estimate uncertainty In the preparation of the consolidated financial statements and the application of the Company’s accounting policies, management is required to make judgements, estimates and assumptions that affect the carrying amounts of assets and liabilities and disclosure of contingent liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during each reporting period.The estimates and associated assumptions are limited by the relevance of historical data and uncertainty of future events.Actual results could differ from those estimates. The estimates and underlying assumptions are reviewed on an ongoing basis.Revisions to accounting estimates are recognized in the period in which the estimate is revised if the revision affects only that period or in the period of the revision and further periods if the review affects both current and future periods. 1 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Significant accounting judgements and key sources of estimate uncertainty (cont’d) The following are the critical judgements, apart from those involving estimates, that management made in the process of applying the Company’s key accounting policies and have the most significant effect on the amounts recognized in the consolidated financial statements: · determination of functional currency · cash generating units · valuation allowance on deferred income tax · revenue recognition Significant areas that involve estimates include: · valuation of financial instruments · fair value of stock options · provision for doubtful accounts receivable · useful lives of tangible and intangible assets · depreciation and amortization of property and equipment · amortization of intangible assets · assessing recoverability of intangible assets Foreign currency Functional currency is the currency of the primary economic environment in which an entity operates.These condensed interim consolidated financial statements are presented in Canadian dollars, which is the Company’s functional currency. The Company translates foreign currency denominated monetary items at the rates of exchange prevailing at the balance sheet dates, foreign currency denominated nonmonetary items at historic rates, and revenues and expenditures at the rates of exchange at the dates of the transactions.Foreign exchange gains and losses are included in earnings. The individual financial statements of each of the Company’s subsidiaries are presented in the currency of the primary economic environment in which the entity operates.In preparing the financial statements of the individual subsidiaries, transactions in currencies other than the subsidiaries are recognized at the rates of exchange prevailing at the dates of the transactions.At the end of each reporting period, monetary items that are denominated in currencies other than the functional currency are translated at the period end exchange rates.Foreign exchange gains and losses resulting from the translation of monetary assets and liabilities not denominated in the functional currency of an entity are recognized in profit or loss in the period. Cash equivalents The Company considers only those investments that are highly liquid, readily convertible to cash with original maturities of three months or less at date of purchase as cash equivalents. Restricted cash Restricted cash represents Canadian dollar deposits in bank as collateral for the credit cards used in business operations. Marketable securities Marketable securities consist of common shares of NextMart Inc. (previously Sun New Media Inc.) (“NextMart”), whose common shares are traded in the public equity markets.For all periods presented, the Company’s interest in NextMart does not represent a position of control or significant influence.The Company classifies these shares as available for sale financial assets, and accordingly any revaluation gains and losses in fair value, other than impairment losses, are included in total comprehensive income or loss in investment revaluation reserve for the period until the asset is removed from the statement of financial position. Inventory Inventories, which primarily consists of printed books and other education materials, are valued at the lower of cost and net realizable value, with cost being determined on a weighted average basis. 2 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Property and equipment Property and equipment are carried at cost less accumulated depreciation and accumulated impairment losses.The initial cost of an asset comprises its purchase price and any costs directly attributable to bringing the asset into working condition for its intended.Amortization is provided over the estimated useful lives of assets as follows: · Leasehold improvements – straight-line over the lesser of five years and remaining lease term; · Furniture and equipment – 20% declining balance; · Computer equipment – 20% - 30% declining balance. Estimates of residual values and useful lives are reassessed annually and any change in estimate is taken into account in the determination of remaining depreciation charges.Depreciation commences on the date the asset is available for use and capable of operating in the manner intended. An item of property and equipment is derecognized upon disposal or when no future economic benefits are expected to arise from the continued use of the asset.Any gain or loss arising on derecognition of the asset (calculated as the difference between the net disposal proceeds and the carrying amount of the item) is included in the statement of operations in the period in which the item is derecognized. Leases Leases in which the Company assumes substantially all risks and rewards of ownership are classified as finance leases. Assets held under finance leases are recognized at the lower of the fair value and the present value of the minimum lease payments at inception of the lease, less accumulated depreciation and impairment losses. Operating lease payments are recognized as an expense on a straight-line basis over the lease term. Curriculum development costs The Company capitalizes direct costs incurred in developing programs and curriculums for new courses as intangible assets with finite life.These costs are amortized to direct educational cost on a straight-line basis over the expected life of the course (ranging from three months to 48 months) upon commencement of the new courses.Costs relating to the ongoing development and maintenance of existing courses are expensed as incurred. Deferred offering costs Offering costs incurred in connection with private debt financings are offset against the proceeds of the financing and amortized using the effective interest method.Offering costs incurred in connection with public equity market financings are offset against the proceeds of the financing and share capital is recorded net of offering costs.Previously capitalized amounts are charged to operations if the financing is not completed. Intangible assets The Company’s finite life and indefinite life intangible assets are recorded at their cost which, for intangible assets acquired in business combinations, represents the acquisition date fair value. Indefinite life intangible assets include accreditations, brand and trade names, and Chinese university partnership contracts. The Company considers such assets to represent an ongoing benefit to the Company through an indefinite period of control and such assets and expected usage. Such intangible assets are not subject to amortization and are tested for impairment annually or where an indication of impairment exists as described under “Impairment of intangible assets and property and equipment” below. Finite life intangible assets, which include curriculum access contracts, internally developed curriculum, and foreign university cooperating agreements are carried at cost less accumulated amortization and impairment losses.Amortization is calculated over periods ranging from one to fifteen years on a straight-line basis, being their estimated useful lives.The expected useful lives of assets are reviewed on an annual basis and, if necessary, changes in useful lives are accounted for prospectively.Finite life intangible assets are tested for impairment annually or whenever events or changes in circumstances indicate the carry value may not be recoverable as described under “Impairment of intangible assets and property and equipment” below. 3 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Business combinations and goodwill Acquisitions on or after September 1, 2010 For acquisitions after September 1, 2010, the Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a bargain purchase gain is recognized immediately in profit or loss. The Company elects on a transaction-by-transaction basis whether to measure non-controlling interest at its fair value, or at its proportionate share of the recognized amount of the identifiable net assets, at the acquisition date.Transaction costs, other than those associated with the issue of debt or equity securities, that the Company incurs in connection with a business combination are expensed as incurred. Acquisitions prior to September 1, 2010 As part of its transition to IFRS, the Corporation elected to not restate any business combinations that occurred before September 1, 2010. In respect of acquisitions prior to September 1, 2010, goodwill recognized at the acquisition date represents the amount recognized under previous Canadian GAAP. Goodwill Goodwill recognized prior to September 1, 2010, is included on the basis of its deemed cost, which represents the amount recorded under previous Canadian GAAP.Following initial recognition, goodwill is measured at cost less accumulated impairment losses. Goodwill is reviewed for impairment annually or more frequently if events or changes in circumstances indicate that the carrying value may be impaired.Impairment is determined by assessing the recoverable amount of the cash-generating unit to which the goodwill relates.Where the recoverable amount of the cash-generating unit is less than the carrying amount, an impairment loss in recognized. Impairment of intangible assets and property and equipment The carrying amount of property and equipment and intangible assets with a finite life are reviewed for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable.Intangible assets with an infinite life are reviewed on an annual basis or whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment loss is recognized for the amount by which the asset’s carrying amount exceeds its recoverable amount.For the purpose of assessing impairment, assets are grouped at the lowest levels for which there are separately identifiable cash flows (“cash generating units” or “CGU’s”).The recoverable amount is the higher of an asset’s fair value less cost to sell or its value in use.In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset.For an asset that does not generate largely independent cash flows, the recoverable amount is determined for the CGU to which the asset belongs. Impairment losses recognized in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists.An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount.An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. Provisions Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation, and a reliable estimate can be made of the amount of the obligation.Where appropriate, the future cash flow estimates are adjusted to reflect risks specific to the liability. If the effect of the time value of money is material, provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money.Where discounting is used, the increase in the provision due to the passage of time is recognized within financing costs. 4 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Provisions (cont’d) Contingent liabilities are possible obligations whose existence will only be confirmed by future events not wholly within the control of the Company.Contingent liabilities are not recognized in the financial statements, but are disclosed unless the possibility of an outflow of economic resources is considered remote. Revenue recognition The Company recognizes revenue when the amount of revenue can be reliably measured, if it is probable that future economic benefits will flow to the entity and specific criteria have been met for each of the Company’s activities as described below. Revenue is measured at the fair value of the consideration received or receivable. The primary sources of the Company’s revenues are as follows: (a) Educational programs and services The educational programs and services consist of tuition fee (net of discounts) on course offerings by CIBT, SSDC and KGIC. Tuition is generally paid in advance and is initially recorded as deferred revenue. Tuition revenue for educational programs and services is recognized proportionately as the instructions are delivered, and is reported net of scholarships, business taxes and related surcharges, and tuition refunds. Students are entitled to a short term course trial period which commences on the date the course begins. Tuition refunds are provided to students if they decide within the trial period that they no longer want to take the course. Tuition refunds have been insignificant in fiscal years. After the trial period, if a student withdraws from a class, usually no refunds will be provided and any collected but unearned portion of the fee is recognized at that time. (b) Revenue sharing arrangement with education service providers One of the Company’s subsidiaries, CIBT, has entered into numerous educational delivery agreements with various educational service providers whereby a portion of the tuition fees, net of discounts, are paid to these educational service providers for the provision of facilities and/or teaching staff.For the majority of these revenue sharing arrangements, CIBT is considered the primary obligor and accordingly records the tuition fee revenues on a gross basis and the portion paid to the educational service providers is included in direct educational costs. Agency fees For language programs in KGIC and SSDC, the Company engages a network of agents in foreign countries, who recruit and/or provide ongoing services to international students to attend the Company’s programs in Canada.Agency fees which are determined to be recoverable and attributable to each student, are deferred as prepaid expenses and recognized proportionately over the instruction period for the student to match with the tuition fee revenues. Share-based payments The Company grants stock options to certain directors and employees to acquire shares in the common stock of the Company in accordance with the terms of the Company’s stock option plan.The fair value of options granted is recognized as a share-based payment with a corresponding increase in equity. The fair value is measured for each tranche at grant date and is recognized on a graded-vesting basis over the period during which the options vest.The fair value of the options granted is measured using the Black-Scholes option pricing model taking into account the terms and conditions upon which the options were granted and management’s estimate of forfeitures and expected volatility based on historical volatility.At each financial position reporting date, the amount recognized as an expense is adjusted to reflect the actual number of share options that vest. The Company also grants stock options to certain external consultants to acquire shares in the common stock of the Company in exchange for the performance of certain consulting services. The Company has determined that the fair value of such consulting services cannot be reliably estimated. Therefore, the Company has measured the value of such consulting services received by reference to the fair value of the equity instruments granted in a manner consistent with the methodology used to measure the fair value of stock options granted to certain directors and employees. 5 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Income taxes Income tax expense represents current tax and deferred tax. The Company records current tax based on the taxable profits for the period which is calculated using tax rates that have been enacted or substantively enacted by the reporting date. Deferred income taxes are accounted for using the liability method.Under this method, deferred tax assets and liabilities are determined based on temporary differences between the financial reporting and tax basis of assets and liabilities, and measured using the substantively enacted tax rates and laws in effect when the differences are expected to reverse.The effect of a change in tax rates or tax legislation is recognized in the period of substantive enactment.Deferred tax assets, such as unused tax losses, income tax reductions, and certain items that have a tax basis but cannot be identified with an asset or liability on the statement of financial position, arerecognized to the extent it is probable that taxable profit will be available against which the asset can be utilized. Earnings per share Basic earnings per share figures have been calculated by dividing net income (loss) by the weighted monthly average number of shares outstanding during the respective periods.The Company follows the treasury stock method for determining diluted earnings per share.This method assumes that proceeds received from in-the-money stock options and share purchase warrants are used to repurchase common shares at the average prevailing market rate during the reporting period.Anti-dilutive stock options and share purchase warrants are not considered in computing diluted earnings per share.The treasury shares are excluded from the calculation of earnings per share. Financial Instruments All financial instruments are initially recorded at fair value including transactions costs except for transaction costs related to financial instruments classified as fair value through profit or loss (“FVTPL”) which are expensed as incurred.Subsequent measurement of financial instruments is determined based on their classification. The following is a summary of the classes of financial instruments included in the Company’s condensed consolidated interim statement of financial position as well as their designation by the Company: Balance sheet item Classification Measurement basis Cash and cash equivalents Fair value through profit or loss Fair value Marketable securities Available-for-sale Fair value Accounts receivable Loans and receivables Amortized cost Due from related parties Loans and receivables Amortized cost Accounts payable and accrued liabilities Other liabilities Amortized cost Long-term debt Other liabilities Amortized cost Due to related parties Other liabilities Amortized cost Changes in “FVTPL” financial instruments are recognized in net income (loss) in the period in which they arise.Changes in fair value that remain unrealized for available-for-sale financial instruments are recorded in other comprehensive income until realized or determined to be impaired at which time the gain, loss or impairment is recognized in net income (loss) for the period. The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value.Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities.Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts, and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means.Level 3 inputs are unobservable (supported by little or no market activity).The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.In assessing the fair value of a particular contract, the market participant would consider the credit risk of the counterparty to the contract. 6 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES (cont’d) Non-controlling interests Non-controlling interests exist in less than wholly-owned subsidiaries and divisions of the Company and represent the outside interests’ share in the carrying values and operations of the subsidiaries and divisions. The interests of the non-controlling shareholders is initially measures at fair value.Any subsequent income/loss, dividends and foreign translation adjustments attributable to the non-controlling interests is recognized as part of the controlling interests’ income or equity. As of May 31, 2012, August 31, 2011 and September 1, 2010, the non-controlling interests were as follows: Subsidiary / division Non-controlling interest % Beihai College 40.00 % Sprott-Shaw Degree College Corp. – Surrey Campus 33.33 % Irix Design Group Inc. 49.00 % Accounting standards development All accounting standards effective for periods beginning on or after January 1, 2011 have been adopted as part of the transition to IFRS.The following new accounting pronouncements have been issued but are not effective and may have an impact on the Company: As of January 1, 2015 (deferred from the previously announced effective date of January 1, 2013), the Company will be required to adopt IFRS 9, Financial Instruments(“IFRS 9”), which is the result of the first phase of the IASB’s project to replace IAS 39, Financial Instruments:Recognition and Measurement (“IAS 39”). The new standard replaces the current multiple classification and measurement models for financial assets and liabilities with a single model that has only two classification categories: amortized cost and fair value.The adoption of this standard is not expected to have a material impact on the Company’s financial statements. As of January 1, 2013, the Company will be required to adopt IFRS 10, Consolidated Financial Statements (“IFRS10”).IFRS 10 replaces the consolidation requirements in SIC-12 Consolidation—Special Purpose Entities (“SIC-12”) and IAS 27, Consolidated and Separate Financial Statements (“IAS 27”). Earlier application of this standard is permitted.IFRS 10 builds on existing principles by identifying the concept of control as the determining factor in whether an entity should be included within the consolidated financial statements of the parent company. The standard provides additional guidance to assist in the determination of control.The adoption of this standard is not expected to have a material impact on the Company’s financial statements. As of January 1, 2013, the Company will be required to adopt IFRS 13, Fair Value Measurement (“IFRS 13”).This standard establishes a single framework for all fair value measurements where fair value is required or permitted by IFRSs.The adoption of this standard is not expected to have a material impact on the Company’s financial statements. As of January 1, 2013, the Company will be required to adopt the amendments to IAS1, Presentation of Financial Statements (“IAS 1”) as it relates to the presentation of other comprehensive income (OCI).The amendments to this standard do not change the nature of the items that are currently recognized in OCI, but requires presentational changes. The adoption of this standard is not expected to have a material impact on the Company’s financial statements. As of January 1, 2013, the Company will be required to adopt the amendments to IFRS 7, Financial Instruments: Disclosures (“IFRS 7”).The amendment requires new disclosures relating to the offset of financial assets and financial liabilities that will enable the users of financial statements better compare financial statements prepared in accordance with IFRS and US Generally Accepted Accounting Principles. The adoption of the amended standard is not expected to have a material impact on the Company’s financial statements. 7 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 3 – ACQUISITIONS AND DISPOSALS KGIC Language College Corp. On March 15, 2010, the Company, through its newly incorporated wholly-owned subsidiary KGIC Language College Corp. (“KGIC”), completed the acquisition of KGIC Education Group Inc.The Company acquired, through KGIC (a newly incorporated wholly owned subsidiary of the Company), the primary assets and liabilities used in the operation of the KGIC group of schools (the “KGIC Assets”).The KGIC Assets will enable the Company to continue to operate the newly acquired business (the “KGIC Business”) which consists of English language training schools.KGIC’s existing management team will continue to operate KGIC under an executive management contract.KGIC operates private English language training schools and business colleges in Canada, with seven campuses in Canada, as well as training centres and branch offices in China, Brazil, Japan, Korea, Taiwan and Mexico. As consideration, the final purchase price of $3,817,497 was paid by the Company to the selling parties during the year ended August 31, 2010 and 2011. In addition, the Company incurred transaction costs of $279,062. Under the terms of the KGIC acquisition agreement, the Company agreed to pay a maximum of $3,917,810 of further consideration if KGIC management achieved certain net revenue and EBITDA (earnings before interest, taxes, depreciation and amortization) milestones by the KGIC Business.Effective January 3, 2012, KGIC’s prior owner has agreed to forgo the further consideration for a one-time payment of $150,000 and a consulting agreement for five additional years of service.The forgone consideration would have been paid out based on the achievement of the following milestones: (a) up to $958,905 in cash if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (b) up to $958,905 in value of the Company’s shares if the net revenue of the KGIC Business exceeds $16,109,588 and the EBITDA of the KGIC Business exceeds $1,284,930 for the period March 16, 2010 to February 28, 2011, such amount to be calculated according to a formula which is based upon the excess; (c) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $18,200,000 and the EBITDA of the KGIC Business exceeds $2,000,000 for the period March 1, 2011 to February 29, 2012, such amount to be calculated according to a formula which is based upon the excess; and (d) up to $1,000,000 in cash if the net revenue of the KGIC Business exceeds $23,000,000 and the EBITDA of the KGIC Business exceeds $3,450,000 for the period March 1, 2012 to February 28, 2013, such amount to be calculated according to a formula which is based upon the excess. Effective January 3, 2012, KGIC’s prior owner has agreed to forgo the further consideration for a one-time payment of $150,000 and a consulting agreement for five additional years of service. NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable consisted of the following at May 31, 2012, August 31, 2011 and September 1, 2010: May 31, August 31, September 1, Trade receivables $ $ $ Less: allowance for bad debts ) ) ) KGIC purchase price adjustment receivable - - Other - - $ $ $ 8 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 5 – PROPERTY AND EQUIPMENT Furniture and equipment Leasehold improvements Equipment under f inance lease Total Cost September 1, 2010 $ Additions Disposals ) Currency translation adjustments ) ) - ) August 31, 2011 Additions Disposals - - ) ) Currency translation adjustments - May 31, 2012 $ Depreciation and Impairment Loss September 1, 2010 $ ) $ ) $ ) $ ) Depreciation for the year ) Impairment loss ) - - ) Disposals Currency translation adjustments - August 31, 2011 ) Depreciation for the period ) Disposals - - Currency translation adjustments ) ) - ) May 31, 2012 $ ) $ ) $ ) $ ) Net carrying amounts At September 1, 2010 $ At August 31, 2011 $ At May 31, 2012 $ As a result of declining revenues and income stemming from the Company’s business operations in Beijing, China, and the non-renewal of the Beijing University of Technology (“BJUT”) agreement, the Company recorded a net impairment charge of $128,526 for the carrying value of furniture and equipment and leasehold improvements relating to the Company’s business operations in Beijing, China as at August 31, 2011. 9 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 6 – INTANGIBLE ASSETS Intangible assets consisted of the following at May 31, 2012, August 31, 2011 and September 1, 2010: May 31, 2012 Amounts Accumulated Carrying Cost Amortization Value Intangible assets with finite life Beginning balance $ $ ) $ Additions during the current period – acquired ) ) Foreign exchange adjustments ) Ending balance $ $ ) $ Intangible assets with indefinite life Beginning balance $ Impairments during the current period (Note 8) - Ending balance $ Total intangible assets $ August 31, 2011 Amounts Accumulated Carrying Cost Amortization Value Intangible assets with finite life Beginning balance $ $ ) $ Additions during the year – acquired ) ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets with indefinite life Beginning balance $ Impairments during the year (Note 8) ) Ending balance $ Total intangible assets $ September 1, 2010 Amounts Accumulated Carrying Cost Amortization Value Intangible assets with finite life Beginning balance $ $ ) $ Additions during the year – acquired ) Foreign exchange adjustments ) ) Ending balance $ $ ) $ Intangible assets with indefinite life Beginning balance $ Additions during the year – acquired Impairments during the year (Note 8) ) Ending balance $ Total intangible assets $ 10 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 6 – INTANGIBLE ASSETS (cont’d) May 31, 2012 Amounts Average Accumulated Carrying Useful Life Cost Amortization Value Intangible assets with finite life Agreements and contracts – curriculum access 0.83 years $ $ ) $ Acquired curriculum 9.96 years ) Internally developed curriculum 9.55 years ) Foreign university cooperative agreements and others 4.99 years ) $ $ ) $ Intangible assets with indefinite life Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ August 31, 2011 Amounts Average Accumulated Carrying Useful Life Cost Amortization Value Intangible assets with finite life Agreements and contracts – curriculum access 1.33 years $ $ ) $ Acquired curriculum 10.45 years ) Internally developed curriculum 9.92 years ) Foreign university cooperative agreements and others 5.00 years ) $ $ ) $ Intangible assets with indefinite life Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ September 1, 2010 Amounts Average Accumulated Carrying Useful Life Cost Amortization Value Intangible assets subject with finite life Agreements and contracts – curriculum access 2.28 years $ $ ) $ Internally developed curriculum 11.43 years ) Foreign university cooperative agreements and others 5.29 years ) $ $ ) $ Intangible assets with indefinite life Accreditations and registrations $ Brand and trade names Chinese university agreements and contracts $ Total intangible assets $ 11 CIBT EDUCATION GROUP INC. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MAY 31, 2012 (Unaudited) NOTE 7 – GOODWILL Goodwill consisted of the following at May 31, 2012, August 31, 2011 and September 1, 2010: May 31, August 31, September 1, Beginning balance $ $ $ Additions during the period - Impairments during the period (Note 8) - ) ) Ending balance $ $ $ NOTE 8 – IMPAIRMENT OF INTANGIBLE ASSETS AND GOODWILL For the purpose of impairment testing, carrying amount of goodwill before recognition of impairment losses was allocated to cash-generating units as follows: May 31, August 31, September 1, CIBT Beihai International College $
